DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 4-18, as amended 10 February 2021, are currently pending.  Claims 1-3 are canceled.
Claim Interpretation
Claims 4-18 are directed to an apparatus.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
The preamble of claims 4 and 11 each state “an aseptic chromatography column comprising a presterilized empty chromatography column wet packed with a pre-sterilized particulate chromatography medium.” The phrasing of “wet packed with a pre-sterilized particulate chromatography medium” appears to relate to the intended use of the empty chromatography column.  
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
While the independent claims as amended do recite a medium contained in the closed bed space, the manner in which the medium was packed into the column does not appear to further limit the structure of the apparatus (wet packing of the preamble of claims 4 and 11, or slurry packing described in claims 9, 10, 16 and 17).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 6-11, and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann (US 5,282,973) in view of Nerenberg (US 3,640,813).
Regarding claims 4 and 11, Mann discloses an axial flow chromatography column (Figures 1-3, column 10, C3/L30-C4/L34).  The fact that the column is “aseptic” amounts to intended use or function, not a structural limitation.  Mann discloses that the column includes a housing comprising an elongated tubular side wall (12) and axially spaced first (14) and second (16) end units positioned opposed to each other and separated by and secured to said side wall (12) (Figures 1-3; C4/L22-35, C5/L1-27).  The structure further includes tie rods for securing the first end unit against the second end unit (Figure 1, rods 34; C3/L48-65).  The first end unit is axially moveable, while the second end unit is fixed (Figure 1, C3/L36-65),
A first filter (54) which is adjacent to said first end unit (14) and a second filter (82) which is adjacent to said second end unit (16) are further disclosed, wherein said first and second filters together with the side wall define an enclosed bed space for containing a bed of particulate medium therein (55) 
Mann discloses that the first end unit (14) additionally includes a valve means (C4/L52-68) which is in fluid communication with the enclosed bed space, the valve means includes a longitudinal member (64, 68) extending through said first filter (54) and having a passageway therein, the valve being operable to open and close to allow filing of the bed space with the particulate medium through said passageway (bore may be opened or closed; C4/L52-68; Figures 1-3). 
The first end unit also includes a first port (62) positioned at a first level or elevation, the first port being in fluid communication with said enclosed bed space (Figures 1-3; C4/L52-68).  The first port is inherently a “two way” port as it is an open structure (i.e. there is nothing preventing flow in two directions).
The second end unit defines a single passageway extending through the second end unit (Figure 1, second end unit 16 is formed from cylindrical drum 24, lower head 26, and flange 28; a single passageway extends through the center of these elements, into which outlet manifold 84 is inserted; C3/L44-58; C5/L1-27).  The passageway includes a first end in fluid communication with the enclosed bed space (upper end of central passageway of the second end unit 16, Figure 3, C5/L28-59) and a second end in fluid communication with a two way port (lower end of the central passageway of the second end unit 16, in fluid communication with a port on the end of tube 118 (not shown), which is capable of accommodating fluid flowing in at least two directions, Figure 3, C5/L1 -27).  
[AltContent: arrow][AltContent: textbox (Second port on end of tube 118 (not shown))][AltContent: arrow][AltContent: textbox (Passageway (depicted as shaded portion; outlet manifold 84 is inserted within this passageway))][AltContent: rect][AltContent: rect][AltContent: textbox (Second end unit)][AltContent: ]
    PNG
    media_image1.png
    460
    440
    media_image1.png
    Greyscale

Mann does not disclose that the second port is positioned at the level or elevation of the first port above the level of the bed space on said chromatography column.
Nerenberg discloses a chromatography column (40, C1/L35-38) wherein the first port (58, 59) and the second port (65) are at essentially the same level or elevation above the level of the bed space on said chromatography column (Fig. 2). The second port (65) connects to the lower end of the column via a conduit (64) and attaches to a passageway in the lower end unit (36, Fig. 5) through a buffer inlet (28). Additionally, Nerenberg discloses that having a buffer inlet (28) at a lower position than an outlet (30) at the bottom of the column prevents the formation of air bubbles in the stationary phase when buffer is loaded into the column (Fig. 5, C4/L20-24). Additionally, by raising the buffer supply conduit and buffer reservoir near the top of the column (as shown in Figure 2), buffer may be supplied to the lower end of the column without requiring a pump. This simplifies the structure of the system.

It would have been obvious to one having ordinary skill in the art at the time of the invention to position the feed line tubing of Mann such that the free end of the tubing leads toward the top of the chromatography column and the opening of the tubing is a port which is essentially at the same level as the first port, as taught by Nerenberg, since doing so provides a manner of loading buffer through the bottom of the column while preventing air bubbles from entering the column and also simplifying the structure of the system by eliminating the need for a pump on the supply line.  
Regarding claims 6 and 13, Mann discloses that said valve means does not allow emptying of the bed space of particulate medium (C4/L52-68, nozzle is sealed after the column is loaded, C5/L65-C6/L12, media is removed from lower openings at 122).  Thus, the valve of Mann operates as a one-way valve.
Regarding claims 7 and 14, Mann discloses that the nozzle is extendable into the bed spaced in an open configuration and retractable into the first end unit in a closed configuration (70, C4/L60-64; Figures 1-3).
Regarding claims 8 and 15, the column of Mann is inherently capable of being disposable; such a limitation does not affect the structure of the apparatus.
Regarding claims 9, 10, 16, and 17, these limitations amount to material worked upon or intended use and do not affect the structure of the apparatus.
Regarding claim 18, Mann discloses that the passageway includes a first end in fluid communication and in contact with the enclosed bed space (upper end of central passageway of the second end unit 16 in indirect contact with the enclosed bed space, Figure 3, C5/L28-59) and a second end in fluid communication and in contact with the two way port (lower end of the central passageway of the second end unit 16, in fluid communication and indirect contact with the end of tube 118 (not .
Claim Rejections - 35 USC § 103
Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann (US 5,282,973) and Nerenberg (US 3,640,813), as set forth above, and further in view of Yip (“Types of chromatography”).
Regarding claims 5 and 12, Mann discloses all of the claim limitations as set forth above.  While Mann discloses that chromatography media fills the column (abstract, C2/L37-C3/L11), the reference does not disclose the type of chromatography media.  However, adsorption, partition, ion-exchange, molecular exclusion, and affinity chromatography are all well known in the art (as evidenced by Yip, pg. 1-2).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to select an ion-exchange, molecular exclusion, affinity, or adsorption-type chromatography media from a finite number of identified, predictable materials for chromatography separations depending on the compounds to be separated.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8702983. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include all of the limitations of the instant claims.
Claims 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9527009. 

Claims 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,048,235. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include all of the limitations of the instant claims.
Response to Arguments
Applicant’s arguments with respect to claims 4-18 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777